Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending. Claims 1-15 have been examined. Claims 1-15 have been rejected. 

Examiner’s Notes:
WO 2015/177364 A1, which has the same inventors and assignee as the instant application and was published on Nov. 26, 2015, is qualified as a prior art under 102(a)(1) since priority date of the instant application is Jan 6, 2017 and used as a reference to reject claims of the instant application. The US PGPUB 2017/0199097 claims and has foreign priority of PCT/EP2015/061464 corresponding to WO 2015/177364 A1. Hence, the US PGPUB 2017/0199097 is treated as an accurate US translation of WO 2015/177364 A1 and is used throughout this office action in place of the reference WO 2015/177364 A1.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites “the method according to claim 13.”  There is an apparent typographical error. The Examiner believes it should be “the method according to claim 14.”  Appropriate correction is required.

Claims 9 and 10 are objected to. These claims recite “fluid flows (F)” while in other claims F is used for force and FLU is used for fluid flow. These letters (F), (FLU), (S), etc. cause confusion to the claims. The Examiner suggests to remove them from claims for clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 USC 112(b).

Claim 6 recites the limitation “the associated vector mass flow rates                     
                        λ
                    
                R”.  There is insufficient antecedent basis for this limitation in the claim. Also the phrase renders the claim indefinite because it is not clear vector mass flow rates                     
                        λ
                    
                R’ are referred to vector sources (S) in claim 1 or to contrarotating vector sources (S).

As per claim 7, the phrase “the two said sources (S)” renders the claim in definite because it is not clear which two sources (S) the claim refers to: “two contrarotating vector sources (S)” in claim 6 or “two point sources (S) of a velocity field” in claim 1.

Claim 8 depends on claim 7, so it inherits claim 7’s defects.

Claim 9 recites the limitation “one said vector external source (S’)”.  There is insufficient antecedent basis for this limitation in the claim.

The clause “in which at least one element representative of the environment of the body (C) is modelled beforehand by at least one element” renders the claim indefinite. It is not clear the term “at least one element” indicates the same thing for two different things. 

As per claim 10, the phrase “said sources (S) being arranged beforehand in a first half-space formed by said plane (GND)” renders the claim indefinite because it is not clear how a plane (GND), which is 2D, form a space, which is 3D. Similarly, the phrase “the other half-space formed by said plane (GND)” is rejected.

As per claim 10, the claim uses (S’) to reference mirror scalar/vector external source,                     
                        λ
                    
                S’ for mirror external scalar mass flow rate, and                     
                        λ
                    
                R’ for mirror external vector mass flow rate. At the same time, these notations (S’),                     
                        λ
                    
                S’, and                     
                        λ
                    
                R’ are also used for external source, external scalar mass flow rate, and external vector mass flow rate. This usage is confusing and is rejected as being indefinite. 
The clause “said sources (S’) are also superposed” renders the claim indefinite because it is not clear “said sources (S’)” refers to the mirror external sources (S’) or the external source (S’) or both being superposed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-12 are rejected under 35 USC 101.

Claim 11 is rejected under 35 USC 101 as being directed to non-statutory subject matter. The claim recites a recording medium, which can be interpreted as transmission medium or signal.  The specification is silent about the definition of a recording medium.  Therefore, transitory medium is not excluded.

Claim 12 is rejected under 35 USC 101 as being directed to non-statutory subject matter. The claim recites a recording medium, which can be interpreted as transmission medium or signal.  The specification is silent about the definition of a recording medium.  Therefore, transitory medium is not excluded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Placko et al (WO 2015/177364 A1).

As per claim 1, Placko teaches a method implemented by a computer for real-time simulation of at least one element chosen from a force (F) and a moment (M) (), applied to a body (C) defined by a volume in a fluid flow (FLU) having a main velocity vector (V) representing the velocity of said flow at infinity, in which said body (C) is modelled beforehand by at least two point sources (S) of a velocity field, including at least one scalar source (S), generating a radial velocity field and associated with a scalar mass flow rate                                 
                                    λ
                                
                            S, and at least one vector source (S), generating a solenoidal velocity field, associated with a vector mass flow rate                                 
                                    λ
                                
                            R, said sources (S) being arranged inside said volume (¶ 0026-0027, 0046 – Placko teaches 2 point sources selected from point sources of mass flow and force of fluid applied on a body defined by a volume in a fluid flow, which is a wing of an airplane; ¶ 0080, 0219, Placko teaches vector velocity of fluid flow with boundary conditions constituting an impermeable medium of density tending toward infinity; ¶ 0153-0154, 0157, 
(a) simulating a superposition of the contributions of the fluid flows (FLU) at least of one main velocity flow (V), of one said scalar source (S) associated with a scalar mass flow rate                         
                            λ
                        
                    S and of one said vector source (S) associated with a vector mass flow rate                         
                            λ
                        
                    R (¶ 0003, 0007, 0162-0163, 0168-0170, 0180-0182; in these paragraphs, Placko teaches performing flight simulator algorithms, meaning flight simulation, by calculating fluid flows of velocity flow; Placko, furthermore, teaches a source of mass flow rate of fluid can be a source of radial mass flow rate of fluid, which is a scalar source associated with a scalar mass flow rate, and a source of rotational mass flow rate of fluid, which a vector source associated with a vector mass flow rate); and
(b) evaluating at least one element chosen from a force (F) and a moment (M), by a linear function dependent on said main velocity vector (V), of at least one said scalar mass flow rate                         
                            λ
                        
                    S and of at least one said vector mass flow rate                         
                            λ
                        
                    R, at at least one point corresponding to one said source (S), said body being a wing (A) (¶ 0054-0055, 0132, 0199-0204; Placko teaches modeling point sources emitting force and calculating force based on velocity vector (V) as a linear function, see ¶ 0204; in addition, vector velocity is associated with scalar mass flow rate                         
                            λ
                        
                    S and of vector mass flow rate                         
                            λ
                        
                    R of point sources as explained in limitation (a)).

As per claim 2, Placko teaches the method according to claim 1, in which said simulation is a far-field simulation (¶ 0532, 0535).

As per claim 3, Placko teaches the method according to claim 2, in which said body (C) is modelled by fewer than one hundred of said sources (S) (¶ 0026, 0031, 00032; Placko teaches modeling with at least one first source and one second source; this teaching means there can be a case when there are one first source and one second source, which correspond to 2 sources and is less than one hundred sources).

As per claim 4, Placko teaches the method according to claim 1, in which two of said scalar sources (S) are arranged so as to form a dipole (¶ 0257; Placko teaches a dipole of scalar sources; this teaching indicates two of said scalar sources are arranged so as to form a dipole).

As per claim 5, Placko teaches the method according to claim 4, in which the scalar mass flow rates                                 
                                    λ
                                
                            S associated with the two said sources (S) forming said dipole are strictly different and have opposite signs (¶ ¶ 0254, 0257-0259; Placko teaches 3 scalar sources situated around a point r’ and a dipole of scalar sources being provided centered at r1’, with V calculated as r’1+∆x, r’1-∆x; these + and - ∆x indicate that the dipole are strictly different and have opposite signs). 

As per claim 11, Placko teaches a computer program product stored on a recording medium suitable for implementing a method according to claim 1 (¶ 0036; Placko teaches a computer comprising instructions and inherently memory to implement the method as taught).

As per claim 12, Placko teaches a recording medium on which the program according to claim 11 is stored (¶ 0036; Placko teaches a computer comprising instructions to implement the method as taught).

As per claim 13, Placko teaches a flight simulator (SIM) comprising: 
at least one calculator configured in order to receive at least first data acquired by a user, a memory containing second data representative of the fluid flow around said body (C), and in that said calculator is configured in order to implement a method according to claim 1 (¶ 0036; Placko teaches a computer, corresponding to a calculator, inherently comprising a memory to receive data to perform a method according to claim 1).

As per claim 14, a method for the construction of a model body (C) in a fluid flow (FLU) having at least one main velocity vector (V) representing the velocity at infinity, said body (C) being associated with at least two aerodynamic parameters chosen from a drag force coefficient, a lift coefficient, a roll coefficient, a pitch coefficient and a yaw coefficient, each coefficient being determined in one or more known spatial coefficients of said body (C), in said fluid flow (FLU) (¶ 0026-0027, 0046 – Placko teaches 2 point sources selected from point sources of mass flow and force of fluid applied on a body defined by a volume in a fluid flow, which is a wing of an airplane; ¶ 0080, 0219, Placko teaches vector velocity of fluid flow with boundary conditions constituting an impermeable medium of density tending toward infinity; ¶ 0071, 0161, Placko teaches the body is associated with coefficient of lift and drag), said method comprising at least the steps consisting of:
(a) arranging in the simulated space at least two point sources (S) of fluid (FLU), including at least one scalar source (S) of fluid (FLU), associated with an unknown scalar mass flow rate                         
                            λ
                        
                    S, and at least one vector source (S) of fluid (FLU), associated with an                         
                            λ
                        
                    R, said sources (S) being arranged inside said volume defined by said body (C) (¶ 0003, 0007, 0162-0163, 0168-0170, 0180-0182; in these paragraphs, Placko teaches performing flight simulator algorithms, meaning flight simulation, by calculating fluid flows of velocity flow; Placko, furthermore, teaches a source of mass flow rate of fluid can be a source of radial mass flow rate of fluid, which is a scalar source associated with a scalar mass flow rate, and a source of rotational mass flow rate of fluid, which a vector source associated with a vector mass flow rate; ¶ 0153-0154, 0157, these paragraphs teach at least one point source being scalar source, and at least one vector source); and
(b) determining the value of each said scalar mass flow rate                         
                            λ
                        
                    S and each said vector mass flow rate                         
                            λ
                        
                    R as a function of a part of the boundary conditions imposed by at least one main velocity vector (V) and as a function of at least one said aerodynamic parameter, said body being a wing (¶ 0162-0163, 0168; Placko teaches mass flow rate of first and/or second source, scalar mass flow rate                         
                            λ
                        
                    S and each said vector mass flow rate                         
                            λ
                        
                    R,  depends on the velocity (V) of the fluid, so these scalar and vector mass flow rates is a function of velocity (V); in addition, Placko teaches lift and/or drag is induced by a fluid flow F, which is associated with velocity (V) at the interface or boundary, which is associated with boundary conditions, see ¶ 0071, 0082; these teachings in combination read onto this limitation).

As per claim 15, Placko teaches the method according to claim 13 in which in said step (b), the value of each said scalar mass flow rate                                 
                                    λ
                                
                            S and each said vector mass flow rate                                 
                                    λ
                                
                            R is determined by the distributed point source method (¶ 0052; Placko teaches using DPSM, distributed point source method, to perform the taught method).

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As per claim 6, Placko teaches the method according to claim 1, but does not teach in which at least two contrarotating vector sources (S) are arranged inside a volume defining said body (C), the associated vector mass flow rates                         
                            λ
                        
                    R of which have opposite directions.

Claims 7 and 8 directly or indirectly depends from allowable claim 6, and therefore, are also considered allowable.

As per claim 9, Placko teaches the method according to claim 1, in which at least one element representative of the environment of the body (C) is modelled beforehand by at least one element chosen from a scalar external source (S’) associated with an external scalar mass flow rate                         
                            λ
                        
                    S’ (¶ 0226-0230; Placko teaches scalar point sources associated with ground B, corresponding to scalar external source (S’), with scalar mass flow rate, corresponding to an external scalar mass flow rate) 
However, Placko does not teach
and from one said vector external source (S’) associated with an external vector mass flow rate                 
                    λ
                
            R’, and in which:
the contributions of the fluid flows (F) of each of said sources (S’) are also superposed during said step (a); and
in said step (b) said analytic linear function is evaluated also as a function of at least one said external mass flow rate                         
                            λ
                        
                    S’ and at least one external vector mass flow rate                         
                            λ
                        
                    R’.

As per claim 10, the method according to claim 9, in which:
said body (C) is close to the ground, said ground coinciding locally with a plane (GND), said sources (S) being arranged beforehand in a first half-space formed by said plane (GND); and
at least one mirror scalar external source (S’) associated with a mirror external scalar mass flow rate                         
                            λ
                        
                    S’ and at least one said mirror vector external source (S’) associated with a mirror external vector mass flow rate                         
                            λ
                        
                    R’ are arranged in the other half-space formed by said plane (GND), and in which:
- the contributions of the fluid flows (F) of said sources (S’) are also superposed during said step (a); and
- in said step (b) said analytic linear function is evaluated also as a function of at least one said mirror external mass flow rate                 
                    λ
                
            S’ and of at least one said mirror external vector mass flow rate                 
                    λ
                
            R’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148